DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the server" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson (US 9,113,590), Dube (US 2010/0115830) and Pikaz (US 2009/0212946).
Regarding claim 21, Johnson discloses a system comprising:
a plurality of imaging devices, each configured to capture a subject image including agricultural produce (“Information regarding in-season crop status may be received from a variety of sources, such as a user, a database, a data feed, a social network, an Internet-based data source, a UAV, an in-field sensor, and/or equipment” at col. 4, line 25; though not explicit, the field sensor and UAV as well as other equipment would have cameras for monitoring); and 
a server coupled to the imaging devices (“In some embodiments, crop status analyzer and alert generator 110 may reside on a computer-based platform, such as a server or set of servers” at col. 9, line 43),
wherein the server is configured to: 
obtain image information of an agricultural produce as a set of optical data (“Database 135 may store data related to any facet of crop status determination including, for example, current and historical data, including imagery produced by a UAV, satellite, or other aerial device” at col. 11, line 29);
calculate a growth index based on the set of optical data (“For example, categories included under the crop stress factor include near infrared (NIR) imagery, normalized difference vegetative (NDVI) index, chlorophyll indices, color imagery, and visual inspection” at col. 17, line 24; the NDVI is a growth index); and
wherein the image information comprises visible image data and non-visible image data obtained from one of the imaging devices (NDVI requires the use of R and NIR light).
Johnson does not explicitly disclose calculating a proper harvest time based on the growth index.
Dube teaches a system in the same field of endeavor of plant growth observation,
wherein the server is configured to:
calculate a growth index based on the set of optical data (“"Green" NDVI (Normalized Difference Vegetation Index)=(nir-g)/(nir+g) where "nir" is light reflectance at 800 nm and "g" is light reflectance at 550 nm” at paragraph 0099); and 
calculate a proper harvest time based on the growth index (“Also, it provides means for predicting growth and " time to reach harvest time" or time and cost to obtain "minimal quality criteria" from the parameters obtained from trained NN data” at paragraph 0086, line 12; paragraph 0099 also shows that the NN is trained using NDVI data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the NDVI to calculate the expected harvest time as taught in Dube in the system of Johnson to provide "means for achieving plants best performance within a determined period of time. It also provides means for rapidly detecting and identifying plants that are not achieving the predicted (expected) best performance” (Dube at paragraph 0086, line 8).

The Johnson and Dube combination does not explicitly disclose that the server is configured to compare the visible image data in a time series manner so as to detect that a problem has arisen in one of the imaging devices.
Pikaz teaches a system in the same field of endeavor of surveillance comprising: 
a plurality of imaging devices, each configured to capture a subject image (“The digital video recorders may be of one of two types, a digital video recorder 16a for analog-based cameras, or an IP network digital video recorder 16b for digital-based cameras. Each digital video recorder 16a connects to one or more analog video cameras 18a for receiving input analog video signals from such cameras, and converting the received analog video signals into a digital format for recording on the digital storage medium of digital video recorders 16a for storage and playback. Each IP network digital video recorder 16b connects to IP based video camera 18b through network 11, such that the cameras produces a digital data stream which is captured and recorded within the digital storage medium of the digital video recorder 16b for storage and playback” at paragraph 0012, line 1; see also Figure 1 that shows the multiple cameras at 18a and 18b); and 
wherein the server (“transmitting digital video data representative of captured images from their respective cameras to the computer server 12 (or to one or more computer workstations 20) for processing of video data and/or outputting such video data to a display 14 coupled to the computer server (or a display 21 coupled to workstations 20). One or more computer workstations 20 may be provided for performing system administration and/or alarm monitoring” at paragraph 0011, line 7) is configured to compare the visible image data in a time series manner so as to detect that a problem has arisen in one of the imaging devices (“For each frame, steps 28, 30, 31, 32, and 33 are performed using the last periodically determined background image and its extracted features of step 26. If a sequence of consecutive frames over K seconds (for example, K can be 6 seconds) were detected by the computer as having an "Invalid Background", an alarm of "Invalid Camera" is generated by the computer. The event is logged at the computer and may be communicated to other computer 14 and 20 over network 11 (FIG. 1). An invalid camera likely occurs when the camera has moved (i.e., change of view) or covered (i.e., partially or completely blocking the scene)” at paragraph 0022, line 1; a covered/blocked camera is therefore a problem in the imaging device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an invalid camera detection as taught by Pikaz in the system of the Johnson and Dube combination so that “the condition of an invalid camera can be identified quickly so that security personal can take corrective action” (Pikaz at paragraph 0022, line 11).
Regarding claim 24, the Johnson, Dube and Pikaz combination discloses a system wherein the non-visible image data is generated based on a demosaiced R and IR signal (NDVI=(Inir-IR)/(INiR+IR) is used to calculate NDVI; the bottom expression is a demosaicing for the individual image bands to create a measure of non-visible image data).
Regarding claim 41, Johnson discloses an information processing apparatus comprising:
processing circuitry configured to:
obtain, from a plurality of imaging devices (“Information regarding in-season crop status may be received from a variety of sources, such as a user, a database, a data feed, a social network, an Internet-based data source, a UAV, an in-field sensor, and/or equipment” at col. 4, line 25; though not explicit, the field sensor and UAV as well as other equipment would have cameras for monitoring), image information of agricultural produce as a set of optical data (“Database 135 may store data related to any facet of crop status determination including, for example, current and historical data, including imagery produced by a UAV, satellite, or other aerial device” at col. 11, line 29);
calculate a growth index based on the set of optical data (“For example, categories included under the crop stress factor include near infrared (NIR) imagery, normalized difference vegetative (NDVI) index, chlorophyll indices, color imagery, and visual inspection” at col. 17, line 24; the NDVI is a growth index); and
wherein the image information comprises visible image data and non-visible image data obtained from one of the imaging devices (NDVI requires the use of R and NIR light).
Johnson does not explicitly disclose calculating a proper harvest time based on the growth index.
Dube teaches an apparatus in the same field of endeavor of plant growth observation, comprising:
processing circuitry configured to:
calculate a growth index based on the set of optical data (“"Green" NDVI (Normalized Difference Vegetation Index)=(nir-g)/(nir+g) where "nir" is light reflectance at 800 nm and "g" is light reflectance at 550 nm” at paragraph 0099); and 
calculate a proper harvest time based on the growth index (“Also, it provides means for predicting growth and " time to reach harvest time" or time and cost to obtain "minimal quality criteria" from the parameters obtained from trained NN data” at paragraph 0086, line 12; paragraph 0099 also shows that the NN is trained using NDVI data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the NDVI to calculate the expected harvest time as taught in Dube in the system of Johnson to provide "means for achieving plants best performance within a determined period of time. It also provides means for rapidly detecting and identifying plants that are not achieving the predicted (expected) best performance” (Dube at paragraph 0086, line 8).

The Johnson and Dube combination does not explicitly disclose that the server is configured to compare the visible image data in a time series manner so as to detect that a problem has arisen in one of the imaging devices.
Pikaz teaches an apparatus in the same field of endeavor of surveillance comprising: 
processing circuitry configured to:
obtain, from a plurality of imaging devices, image information (“The digital video recorders may be of one of two types, a digital video recorder 16a for analog-based cameras, or an IP network digital video recorder 16b for digital-based cameras. Each digital video recorder 16a connects to one or more analog video cameras 18a for receiving input analog video signals from such cameras, and converting the received analog video signals into a digital format for recording on the digital storage medium of digital video recorders 16a for storage and playback. Each IP network digital video recorder 16b connects to IP based video camera 18b through network 11, such that the cameras produces a digital data stream which is captured and recorded within the digital storage medium of the digital video recorder 16b for storage and playback” at paragraph 0012, line 1; see also Figure 1 that shows the multiple cameras at 18a and 18b); and 
wherein the server (“transmitting digital video data representative of captured images from their respective cameras to the computer server 12 (or to one or more computer workstations 20) for processing of video data and/or outputting such video data to a display 14 coupled to the computer server (or a display 21 coupled to workstations 20). One or more computer workstations 20 may be provided for performing system administration and/or alarm monitoring” at paragraph 0011, line 7) is configured to compare the visible image data in a time series manner so as to detect that a problem has arisen in one of the imaging devices (“For each frame, steps 28, 30, 31, 32, and 33 are performed using the last periodically determined background image and its extracted features of step 26. If a sequence of consecutive frames over K seconds (for example, K can be 6 seconds) were detected by the computer as having an "Invalid Background", an alarm of "Invalid Camera" is generated by the computer. The event is logged at the computer and may be communicated to other computer 14 and 20 over network 11 (FIG. 1). An invalid camera likely occurs when the camera has moved (i.e., change of view) or covered (i.e., partially or completely blocking the scene)” at paragraph 0022, line 1; a covered/blocked camera is therefore a problem in the imaging device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an invalid camera detection as taught by Pikaz in the system of the Johnson and Dube combination so that “the condition of an invalid camera can be identified quickly so that security personal can take corrective action” (Pikaz at paragraph 0022, line 11).


Claims 23, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson, Dube and Pikaz as applied to claim 21 above, and further in view of Iwasaki (US 2011/0235017).
Regarding claim 23, the Johnson, Dube and Pikaz combination discloses the elements of claim 21 as described above.
The Johnson, Dube and Pikaz combination does not explicitly disclose that the visible image data is generated based on a demosaiced RGB pixel signal.
Iwasaki teaches a method in the same field of endeavor of image sensing, wherein the visible image data is generated based on a demosaiced RGB pixel signal (“a color filter section 520 is provided that has color filters for color separation (color filter group 312) in the area for the visible pixels to separately receive different colors in the visible band” at paragraph 0195, line 3; figure 14A, numeral 520); the separation of the visible light by individual RGB color filters in Iwasaki corresponds to a demosaicing of the image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor as taught by Iwasaki for the image sensor the Johnson, Dube and Pikaz combination as it “allows for acquisition of information derived from electromagnetic wave at the specific wavelength that is less affected by disturbance noise caused by a normal light source simply by irradiating an object with electromagnetic wave at the specific wavelength where electromagnetic wave energy is lower than at other wavelengths” (see Iwasaki at paragraph 0018).
Regarding claim 26, the Johnson, Dube and Pikaz combination discloses a system wherein the non-visible image data is generated based on a demosaiced R and IR signal (NDVI=(Inir-IR)/(INiR+IR) is used to calculate NDVI; the bottom expression is a demosaicing for the individual image bands to create a measure of non-visible image data).
The Johnson, Dube and Pikaz combination does not explicitly disclose that the visible image data is generated based on a demosaiced RGB pixel signal.
Iwasaki teaches a method in the same field of endeavor of image sensing, wherein the visible image data is generated by demosaicing of a RGB pixel signal (“a color filter section 520 is provided that has color filters for color separation (color filter group 312) in the area for the visible pixels to separately receive different colors in the visible band” at paragraph 0195, line 3; figure 14A, numeral 520); the separation of the visible light by individual RGB color filters in Iwasaki corresponds to a demosaicing of the image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor as taught by Iwasaki for the image sensor the Johnson, Dube and Pikaz combination as it “allows for acquisition of information derived from electromagnetic wave at the specific wavelength that is less affected by disturbance noise caused by a normal light source simply by irradiating an object with electromagnetic wave at the specific wavelength where electromagnetic wave energy is lower than at other wavelengths” (see Iwasaki at paragraph 0018).
Regarding claim 29, the Johnson, Dube and Pikaz combination discloses a system as described in claim 21 above.
The Johnson, Dube and Pikaz combination does not explicitly disclose that the set of optical data is obtained using an image sensor comprising a set of RGB color filters, and wherein the set of RGB color filters comprises a FR color filter, a FG color filter, and a FB color filter.
Iwasaki teaches a method in the same field of endeavor of image sensing, wherein the set of optical data is obtained using an image sensor comprising a set of RGB color filters, and wherein the set of RGB color filters comprises a FR color filter, a FG color filter, and a FB color filter (“a color filter section 520 is provided that has color filters for color separation (color filter group 312) in the area for the visible pixels to separately receive different colors in the visible band” at paragraph 0195, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor as taught by Iwasaki for the image sensor the Johnson, Dube and Pikaz combination as it “allows for acquisition of information derived from electromagnetic wave at the specific wavelength that is less affected by disturbance noise caused by a normal light source simply by irradiating an object with electromagnetic wave at the specific wavelength where electromagnetic wave energy is lower than at other wavelengths” (see Iwasaki at paragraph 0018).
Though Iwasaki discloses a protective layer (“The optical band-pass filter 502 is provided above the microlenses 318 via a protective layer 319 that is transparent to at least the specific wavelength” at paragraph 0148, second to last sentence), Iwasaki does not explicitly disclose that the protective layer is laminated film that is at least one of SiO and SiN.
However, it is well-known in the art to utililze SiO, for example, in imagers. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a SiO layer in the imager of Iwasaki for purposes of providing an insulation layer.
Regarding claim 30, the Johnson, Dube and Pikaz combination discloses a system as described in claim 21 above.
The Johnson, Dube and Pikaz combination does not explicitly disclose that the set of optical data is obtained using an image sensor comprising a set of RGB color filters provided over a set of infrared (IR) cut filters, wherein the set of IR cut filters is provided over a set of image sensors.
Iwasaki teaches a method in the same field of endeavor of image sensing, wherein the set of optical data is obtained using an image sensor comprising a set of RGB color filters (“a color filter section 520 is provided that has color filters for color separation (color filter group 312) in the area for the visible pixels to separately receive different colors in the visible band” at paragraph 0195, line 3; figure 14A, numeral 520) provided with a set of infrared cut filters, wherein the set of IR cut filters is provided over a set of RGB sensors (“First of all, the optical band-pass filter 540 includes a band-pass filter (so-called infrared cutoff filter) adapted to remove the wavelengths other than visible light by absorption or reflection in the area for the visible pixels” at paragraph 0216, line 1; figure 14A, numeral 540).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor as taught by Iwasaki for the image sensor the Johnson, Dube and Pikaz combination as it “allows for acquisition of information derived from electromagnetic wave at the specific wavelength that is less affected by disturbance noise caused by a normal light source simply by irradiating an object with electromagnetic wave at the specific wavelength where electromagnetic wave energy is lower than at other wavelengths” (see Iwasaki at paragraph 0018).
Though Iwasaki does not explicitly disclose that the RGB color filters are provided over the IR cut filters, it appears that reversing the order of these filters in Figure 14A would not affect the performance of the sensor, as the end result would be that the NIR light would prevented from entering the RGB sensor elements while transmitting the specific color bands to their respective elements. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson, Dube and Pikaz as applied to claim 21 above, and further in view of Han et al. (US 2007/0005208).
The Johnson, Dube and Pikaz combination discloses the elements of claim 21 as described above.
The Johnson, Dube and Pikaz combination does not explicitly disclose that the non-visible image data is generated based on a R and IR signal without demosaicing.
Han et al. teaches a system in the same field of endeavor of agricultural monitoring, wherein the non-visible image data is generated based on a R and IR signal (“the imaging device 10 collects data over both the visible light spectrum and the infra-red spectrum” at paragraph 0024, line 5) without demosaicing (“The image segmenter 20 may remove or filter information from the color collected image data to produce a grey-scale, mono-chrome, color, HSV or other segmented image data” at paragraph 0035, line 6; both visible and IR light is captured and may be separated post capture by means of the image segmenter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the filtering as taught by Han et al. in the system of the Johnson, Dube and Pikaz combination to exclude background information from further consideration (see Han et al. at paragraph 0035).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson, Dube and Pikaz as applied to claim 21 above, and further in view of Iwasaki and Han et al.
The Johnson, Dube and Pikaz combination discloses the elements of claim 21 as described above.
The Johnson, Dube and Pikaz combination does not explicitly disclose that the visible image data is generated based on a demosaiced RGB pixel signal.
Iwasaki teaches a method in the same field of endeavor of image sensing, wherein the visible image data is generated based on a demosaiced RGB pixel signal (“a color filter section 520 is provided that has color filters for color separation (color filter group 312) in the area for the visible pixels to separately receive different colors in the visible band” at paragraph 0195, line 3; figure 14A, numeral 520); the separation of the visible light by individual RGB color filters in Iwasaki corresponds to a demosaicing of the image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor as taught by Iwasaki for the image sensor the Johnson, Dube and Pikaz combination as it “allows for acquisition of information derived from electromagnetic wave at the specific wavelength that is less affected by disturbance noise caused by a normal light source simply by irradiating an object with electromagnetic wave at the specific wavelength where electromagnetic wave energy is lower than at other wavelengths” (see Iwasaki at paragraph 0018).

The Johnson, Dube, Pikaz and Iwasaki combination does not explicitly disclose that the non-visible image data is generated based on a R and IR signal without demosaicing.
Han et al. teaches a system in the same field of endeavor of agricultural monitoring, wherein the non-visible image data is generated based on a R and IR signal (“the imaging device 10 collects data over both the visible light spectrum and the infra-red spectrum” at paragraph 0024, line 5) without demosaicing (“The image segmenter 20 may remove or filter information from the color collected image data to produce a grey-scale, mono-chrome, color, HSV or other segmented image data” at paragraph 0035, line 6; both visible and IR light is captured and may be separated post capture by means of the image segmenter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the filtering as taught by Han et al. in the system of the Johnson, Dube, Pikaz and Iwasaki combination to exclude background information from further consideration (see Han et al. at paragraph 0035).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson, Dube and Pikaz as applied to claim 21 above, and further in view of Augusto (US 2002/0101895).
The Johnson, Dube and Pikaz combination discloses the elements of claim 21 as described above.
The Johnson, Dube and Pikaz combination does not explicitly disclose that the set of optical data is obtained using a stack type image sensor, wherein the stack type image sensor has a blue light sensor layer stacked on a green light sensor layer, wherein the green light sensor layer is stacked on a red light sensor layer, and wherein the red light sensor layer is stacked on an near-infrared ray (NIR) sensor layer.
Augusto teaches a method in the same field of endeavor of multispectral imaging, wherein the set of optical data is obtained using a stack type image sensor, wherein the stack type image sensor has a blue light sensor layer stacked on a green light sensor layer, wherein the green light sensor layer is stacked on a red light sensor layer, and wherein the red light sensor layer is stacked on an near-infrared ray (NIR) sensor layer (“Full-color Image-Sensors can be made with filters for the three primary additive colors, Red, Green, and Blue (R, G, B). The present invention enables more wavelengths to be sensed simultaneously and without degradation of resolution. The following example of a " stack of filters" also includes layers for IR and UV wavelength sensing. A Wavelength-Selective multi-spectral Image-Sensor, making use of Inter-Band Transitions, can be implemented (from top to bottom) in the following way (FIGS. 7A and 7B):” at paragraph 0195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the image sensor configuration as taught by Augusto for the image sensor the Johnson, Dube and Pikaz combination as this “enables more wavelengths to be sensed simultaneously and without degradation of resolution” (Augusto at paragraph 0195, line 3).


Response to Arguments

	Summary of Remarks (@ response page labeled 9): “However, Sharma is silent with regard to detecting that a problem has arisen in the video camera. Sharma relates to detecting movement of a video camera but not to detecting that a problem has arisen in the video camera. As such, Sharma fails to teach or suggest that the server is configured to compare the visible image data in a time series manner so as to detect that a problem has arisen in one of the imaging devices, as claimed. Therefore, Johnson, Dube and Sharma do not teach all the limitations of amended claim 21.”

	Examiner’s Response: This argument is moot in view of the newly cited Pikaz reference.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-30 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 10, 12-15, 17 and 20 of U.S. Patent No. 10,607,078 in view of Pikaz 
‘078 discloses a system comprising:
a plurality of imaging devices, each configured to capture a subject image including agricultural produce (col. 34, lines 42, 50-52); and 
a server coupled to the imaging devices (col. 34, lines 43, 65-67),
wherein the server is configured to: 
obtain image information of an agricultural produce as a set of optical data (col. 34, lines 45-46);
calculate a growth index based on the set of optical data (col. 34, lines 47-48); and
calculate a proper harvest time based on the growth index (col. 34, lines 49-50);
wherein the image information comprises visible image data and non-visible image data obtained from one of the imaging devices (col. 34, lines 55-64).
‘078 does not explicitly disclose that the server is configured to compare the visible image data in a time series manner so as to detect that a problem has arisen in one of the imaging devices.
a plurality of imaging devices, each configured to capture a subject image (“The digital video recorders may be of one of two types, a digital video recorder 16a for analog-based cameras, or an IP network digital video recorder 16b for digital-based cameras. Each digital video recorder 16a connects to one or more analog video cameras 18a for receiving input analog video signals from such cameras, and converting the received analog video signals into a digital format for recording on the digital storage medium of digital video recorders 16a for storage and playback. Each IP network digital video recorder 16b connects to IP based video camera 18b through network 11, such that the cameras produces a digital data stream which is captured and recorded within the digital storage medium of the digital video recorder 16b for storage and playback” at paragraph 0012, line 1; see also Figure 1 that shows the multiple cameras at 18a and 18b); and 
wherein the server (“transmitting digital video data representative of captured images from their respective cameras to the computer server 12 (or to one or more computer workstations 20) for processing of video data and/or outputting such video data to a display 14 coupled to the computer server (or a display 21 coupled to workstations 20). One or more computer workstations 20 may be provided for performing system administration and/or alarm monitoring” at paragraph 0011, line 7) is configured to compare the visible image data in a time series manner so as to detect that a problem has arisen in one of the imaging devices (“For each frame, steps 28, 30, 31, 32, and 33 are performed using the last periodically determined background image and its extracted features of step 26. If a sequence of consecutive frames over K seconds (for example, K can be 6 seconds) were detected by the computer as having an "Invalid Background", an alarm of "Invalid Camera" is generated by the computer. The event is logged at the computer and may be communicated to other computer 14 and 20 over network 11 (FIG. 1). An invalid camera likely occurs when the camera has moved (i.e., change of view) or covered (i.e., partially or completely blocking the scene)” at paragraph 0022, line 1; a covered/blocked camera is therefore a problem in the imaging device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an invalid camera detection as taught by Pikaz in the system of ‘078 so that “the condition of an invalid camera can be identified quickly so that security personal can take corrective action” (Pikaz at paragraph 0022, line 11).
Similar reasoning applies to claim 41.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 10, 12-15, 17 and 20 of U.S. Patent No. 10,607,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application anticipate the claims of the patent.
Regarding claim 31, ‘078 discloses an information processing method comprising:
obtaining image information of an agricultural produce as a set of optical data (col. 33, lines 49-50);
calculate a growth index based on the image information in the target region (col. 33, line 51); and
calculating an anticipated harvest time based on the growth index (col. 33, lines 53-54)
wherein the set of optical data is obtained using an image sensor comprising a set of RGB color filters provided over a set of infrared (IR) cut filters, wherein the set of IR cut filters is provided over a set of RGB sensors (col. 33, lines 59-63), and
wherein the image sensor further comprises a black filter provided over a NIR (nearinfrared) sensor with no IR cut filter provided over the NIR sensor and therefore with no blocking of NIR from the NIR sensor (col. 33, lines 63-67).
Regarding claim 40, ‘078 discloses a method comprising: 
obtaining image information of agricultural produce comprising a set of optical data (col. 33, lines 49-50; in context, the ‘organism’ is agricultural produce); 
calculating a growth index based on the set of optical data (col. 33, line 51); and 
calculating an anticipated harvest time based on the growth index (col. 33, lines 53-54),
wherein the image information comprises a set of stereoscopic image data from at least two image capture devices, wherein the at least two image capture devices capture the set of stereoscopic image data from at least two different positions and at least two different angles (col. 33, lines 54-59), 
wherein the set of optical data is obtained using an image sensor comprising a set of RGB color filters provided over a set of infrared (IR) cut filters, wherein the set of IR cut filters is provided over a set of RGB sensors (col. 33, lines 59-63), 
wherein the image sensor further comprises a black filter provided over a NIR (near infrared) sensor with no IR cut filter provided over the NIR sensor and therefore with no blocking of NIR from the NIR sensor and wherein an image captured from the RGB sensors and the NIR sensor is representative of the agricultural produce (col. 33, line 63-col. 34, line 2).

The following is a mapping of the claims of the instant application to the claims of ‘078:

Claims of Instant Application
Claims of ‘078
21
1 or 9+10 or 17
23
5 or 13 or 20
24
4 or 12 or 20
25
5 or 13
26
4 or 12 or 20
27
5 or 13
28
6 or 14
29
7 or 15
30
1 or 9 or 17
31
1 or 9 or 17
32
5 or 13 or 20
33
4 or 12 or 20
34
5 or 13
35
4 or 12 or 20
36
5 or 13
37
6 or 14
38
7 or 15
39
1 or 9 or 17
40
1 or 9 or 17
41
1 or 9+10 or 17



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662